                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

WILLIS JAMES DAVIDSON,                                §
Dallas Cnty. Jail BookIn No. 21005842,                §
                                                      §
                         Petitioner,                  §
                                                      §
V.                                                    §            No. 3:21-cv-897-B
                                                      §
DALLAS COUNTY JAIL,                                   §
                                                      §
                         Respondent.                  §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE AND
                 DENYING CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

        To the extent that a certificate of appealability (“COA”) is required,1 considering the record

in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules

Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a COA.

The Court adopts and incorporates by reference the magistrate judge’s findings, conclusions, and



  1
    See Stringer v. Williams, 161 F.3d 259, 262 (5th Cir. 1998) (“[In Ojo, w]e concluded that a COA was not
required in the § 2241 proceeding at issue there, because § 2253 clearly does not encompass challenges to
federal detention under § 2241. Just as clearly, however, § 2253 does encompass challenges to state detention
under § 2241, since ‘the detention complained of arises out of process issued by a State court.’ We hold that,
assuming Stringer is a pretrial detainee, he must obtain a COA.”).


                                                     -1-
recommendation filed in this case in support of its finding that the Petitioner has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).2

        But, if Petitioner does file a notice of appeal, he must either pay the appellate filing fee of

$505.00 or move for leave to proceed in forma pauperis on appeal.

        SO ORDERED.

        DATED: May 18, 2021.



                                                    _________________________________
                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




   2
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the
parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court
must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court
denies a certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals
under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to
appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.


                                                       -2-
